Title: To James Madison from Robert R. Livingston, 12 November 1801
From: Livingston, Robert R.
To: Madison, James


Dear SirL’Orient 12th. Nor: 1801
I have just now landed here after a verry boisterous passage, ’tho Havre would been more convenient to me, yet as this port accorded better with the future destination of the frigate I preferred it. I found here a Seventy four, several frigates & a number of transports with troops on board, destined for St. Domingo; they sail as soon as the wind is fair as does also a large Armament from Brest. The Consul evidently designs to leave no time to Tousaint to fortify himself, but to accompany the news of peace with such a force as will ensure submission. Spain & Britain are likewise sending out great Armaments for their islands, prompted either by mutual jealousies, or what I think not impossible, according in sentiment as to the reduction of the black⟨s⟩ to their former situation. Our farmers & Merchants will draw some advantage from this circumstance, at a time when peace & plenty precludes them from a Market in Europe. Of the peace & the joy with which it has been recieved in France & England, you are informed by earlier conveyances.

We were recieved here with all the honors & attention that the Officers civil & Military could pay us. I found in execution of the office of Consul for this port Mr. Vail, who has exercised it for 8 years past, he rendered us every possible civility, he seems well established in trade, & much respected by the leading people here. I believe the President was not apprized of this, when he informed me that the Office of Consul for this port was vacant. If there are no exceptions to his political character (of which I have heard none) I think the public would not be benefited by his removal. He is originally from New York, & married into a french family here. I shall proceed on to Paris, as soon as we are a little recovered from the fatigues of our voyage which was a very turbulent one—19 days brought us into soundings but continued storms & thick weather, prevented our Making a port, ’till seven days after.
As no political details that can be collected here can be depended on, I shall not trouble you with them—& the rather as I send this to Nantes, for the chance of a conveyance—which it may not meet with for some days. I am Dear Sir with the highest respect & esteem your Mt. Obt. hbe. St.
Robt R Livingston
 

   RC (DNA: RG 59, DD, France, vol. 8); letterbook copy (NHi: Livingston Papers, vol. 1). RC marked duplicate; in a clerk’s hand, signed by Livingston; docketed by Wagner as received 12 Feb.


   Aaron Vail, a merchant from Dutchess County, New York, had long been seeking a consular appointment in France. As secretary of state in 1791, Jefferson regarded Vail’s bankruptcy as a disqualification for office, and he did not nominate him as commercial agent at Lorient until 1803 (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (22 vols. to date; Princeton, N.J., 1950—)., 19:314, 317, 351–53; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:443).

